Exhibit 10.7 1 2 EXHIBIT A Gilbert H. Lamphere- Mr. Lamphere serves on the Board of Directors of CSX Corporation ($25 bn, 23,000 mile railroad) and has served on the board of Canadian National Railway ($25bn, 15,000 mile transcontinental railroad), Chaired the Board of the Illinois Central Railroad ($2.5 bn, 1,000 mile Class 1 railroad between Chicago and New Orleans) and served on the board of Florida East Coast Railway ($2.8 bn railroad, 350 miles down East Coast of Florida). He was also instrumental in the investment and oversight of Mid South Rail. Mid South, Illinois Central and Canadian National became successively the most efficient railroads with the lowest operating ratios in North America. 3
